         Case: 1:20-cr-00052-DAP Doc #: 37 Filed: 08/23/21 1 of 4. PageID #: 297




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

   UNITED STATES OF AMERICA,
                                                             )
                            Plaintiff,                       ) CASE NO.: 1:20-CR-00052
                                                             )
              v.                                             ) JUDGE DAN A. POLSTER
                                                             )
   BENJAMIN SPROUSE,                                         )
                                                             )
                            Defendant.                       ) AMENDED OPINION AND ORDER
                                                             )

           Before the Court is Defendant Benjamin Sprouse’s Motion for Compassionate Release.

ECF Docs. 28 and 31.

    I.         Background

           Benjamin Sprouse was indicted on January 28, 2020, in a one-count indictment.

ECF Doc. 1. Sprouse was charged with possession with intent to distribute methamphetamine. Id.

Sprouse subsequently plead guilty to the count. See September 3, 2020 non-document Order.

Sprouse was sentenced to 27 months incarceration along with three (3) years of supervised release.

ECF Doc. 26. Sprouse is currently being held at FCI Cumberland with a release date of January

27, 2022.1

           On July 12, 2021, Sprouse petitioned the Court to grant him Compassionate Release. ECF

Doc. 28. Sprouse is forty-five (45) years old and has an eight-year-old son with autism spectrum

disorder (ASD) who is currently in a foster home as his mother has been deemed unfit to care for

him due to her severe drug addiction. ECF Doc. 31 at 2. The Cuyahoga County Division of

Children and Family Services (CCDFS) is currently in proceedings to permanently retain custody




1Find   an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/.

                                                         1
       Case: 1:20-cr-00052-DAP Doc #: 37 Filed: 08/23/21 2 of 4. PageID #: 298




of his son with a trial date of September 2, 2021. Id; ECF Doc. 32. Given the swiftly approaching

trial date, Mr. Sprouse asks the Court to grant compassionate release. Id. at 2.

    II.       Discussion2

          Compassionate release is authorized by 18 U.S.C. § 3582(c)(1). When a defendant is under

70 years old and has served less than 30 years in prison, several requirements must be met to

warrant a sentence modification. § 3582(c)(1)(A). First, a court must find that “extraordinary and

compelling reasons warrant such a reduction.” Id. Second, the court must find that the reduction

in sentence is warranted upon consideration of “the factors set forth in §3553(a) to the extent that

they are applicable.” § 3582(c)(1)(A).3

          A. Extraordinary and Compelling Reasons

          Section 3582(c)(1)(A)(i) authorizes the modification of a sentence of imprisonment if

“extraordinary and compelling reasons warrant such reduction” and “after considering the factors

set forth in section 3553(a).” While district courts consider “applicable policy statements issued

by the Sentencing Commission,” the Sentencing Commission has not yet promulgated an

applicable policy statement to prisoner-brought motions for compassionate release. See United



2
  Before filing a motion for compassionate release, defendants must satisfy 18 U.S.C. §3582(c)(1)(A)(i)’s exhaustion
requirement. In the case at hand, there is no dispute that Sprouse fully exhausted all administrative remedies before
filing his Motion with the Court. Therefore, the Court moves directly to the merits.
3 Compassionate release is only appropriate upon consideration of the sentencing factors in 18 U.S.C. § 3553(a).
Sprouse was sentenced to 27 months in prison. ECF Doc. 26. Sprouse has less than five (5) months of his sentence
remaining. With this in mind, the Court finds that the almost two (2) years (more than 75% of his sentence) Sprouse
already served in prison is adequate to achieve the original sentence’s purpose in terms of reflecting the seriousness
of the offense, promoting respect for law, providing just punishment, and providing a deterrent effect. See 18 U.S.C.
§ 3553(a)(2); see also United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009) (district courts have “broad
discretion to determine what sentence will serve [§ 3553(a)’s] statutory objectives”); see also United States v. Kincaid,
802 F. App’x 187, 188 (6th Cir. 2020) (noting that several § 3553(a) factors “permit the court to consider the amount
of time served in determining whether a sentence modification is appropriate”). When a court initially considers the §
3553(a) factors during sentencing, the court need not pen a lengthy opinion regarding 3553(a) factors. See United
States v. Jones, 2020 U.S. App. LEXIS 36620, at *30 (“Reading the judge’s compassionate release decision and the
original sentencing hearing transcript together reveals that the district judge carefully considered all relevant § 3553(a)
factors.”). Given these facts, the § 3553(a) factors weigh in favor of granting Sprouse compassionate release.


                                                            2
      Case: 1:20-cr-00052-DAP Doc #: 37 Filed: 08/23/21 3 of 4. PageID #: 299




States v. Elias, 984 F.3d 516, 520 (6th Cir. 2021); see also United States v. Jones, 980 F.3d 1098,

1106 (6th Cir. Nov. 20, 2020). District courts therefore have full discretion to determine whether

an extraordinary and compelling reason justifies release. See Jones, 980 F.3d at 1109 (“Until the

Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release…”).

        Mr. Sprouse has an eight-year-old son who has ASD. As a result, Sprouse’s son requires

specialized care. The mother of Sprouse’s son, Vivian Lee, has a severe drug addiction and has

been deemed unfit to care for the child. ECF Doc. 31 at 2. Currently, Ms. Lee is not involved in

her son’s life and is apparently unable to be located. Id. at 3. As a result, CCDFS is currently in

proceedings to permanently retain custody of his son with a trial date of September 2, 2021.

ECF Doc. 32.

        Mr. Sprouse’s son is currently residing with a foster parent. Sprouse contends that CCDFS

intends to grant Mr. Sprouse custody when he is released from BOP custody. ECF Doc. 31 at 3.

The Government contends that if the state family court finds that it is in Sprouse’s son’s best

interest to delay the custody proceedings until Sprouse completes his prison sentence, then it would

have done so. ECF Doc. 35 at 10. Further, the Government notes Sprouse’s long history of drug

abuse and asserts that Sprouse’s son is in better hands than he has been in a long time. Id. at 10-

13. More importantly, the Government asserts that the potential for Sprouse to gain custody of his

son is not as clear as he indicates.

        At the outset, the Court acknowledges the emotional pain Sprouse is experiencing, dealing

with the possibility of losing custody to his son. However, the Court is inclined to agree with the

Government. While incapacitation of a caretaker of Sprouse’s minor child can constitute



                                                 3
      Case: 1:20-cr-00052-DAP Doc #: 37 Filed: 08/23/21 4 of 4. PageID #: 300




extraordinary and compelling reasons warranting release for Sprouse, at the moment, Sprouse

being the potential caretaker of his son is merely theoretical because he did not have custody of

his son prior to being incarcerated nor does Sprouse provide any proof that CCDFS or the state

court handling Sprouse’s son’s case determined that Sprouse can gain custody of his son if released

from prison. If the state court handling Sprouse’s son’s case, after thoroughly reviewing and

investigating Sprouse’s record, determines that Sprouse is fit to be deemed the sole provider for

his son, I will release him, provided that he could demonstrate that he has a release plan including

a place to live for him and his son, means for income, and support. Sprouse with the assistance of

his counsel shall arrange to attend his son’s state court hearing through video conference on

September 2, 2021. If Sprouse provides proof from the state court indicating that he is likely to get

primary custody of his son, then such proof will be enough to demonstrate extraordinary and

compelling reasons warranting release.

   III.      Conclusion

          Defendant Benjamin Sprouse with the assistance of his counsel shall arrange to attend his

son’s state court hearing through video conference on September 2, 2021. If the state judge

determines that he will grant custody of Sprouse's son to Sprouse, I will release Sprouse.

Otherwise, the Motion is denied.



          IT IS SO ORDERED.

                                                  /s/ Dan Aaron Polster August 23, 2021
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                  4
